                              UNITED STATES BANKRUPTCY COURT
                                   Southern District of New York
In re: Salil Prasan Manilal                                                      Bankruptcy Case No.: 20−11393−scc

ICICI Bank UK PLC Antwerp Branch
                                                     Plaintiff(s),
−against−                                                                   Adversary Proceeding No. 20−01191−scc
Salil Manilal
                                                    Defendant(s)

           NOTICE OF PRE−TRIAL CONFERENCE FOR A REMOVED MATTER


On June 24, 2020, state court litigation that had been removed to the federal District Court was opened as an
adversary proceeding on the Bankruptcy Court's CM/ECF System. The name and number of this adversary
proceeding appear in the caption above, along with the name and number of the bankruptcy case to which the
adversary proceeding relates.


Please note that the pre−trial conference for this adversary proceeding will be held on 8/20/20 at 02:00 PM in
Courtroom Courtroom 623 (SCC), One Bowling Green, New York, NY 10004−1408.



Dated: June 25, 2020                                       /s/ Vito Genna

                                                           Clerk of the Court
